Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 1/21/22 is acknowledged. Therefore, Examiner will exam elected claims 1-4 and embodiment shown in fig 1-3.
Claim Objections 
Claims 2, 4 are objected to because of the following informalities:  
In claim 2, “a frame extending along the edge of the back cover where the recess is disposed, and the frame is thermally connected to the electronic component” is not supported by SPEC/drawings. Further clarification is required. In addition, Fig 3 clearly shows that the frame is between the display panel and the back cover.
In claim 4, “a heat insulating member disposed between the display panel and the frame, the heat insulating member pushing the electronic component toward the frame” is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Tomomasa (US 20140226080).
With regard claim 1, Tomomasa discloses An image display device, (abstract; fig 1-21) comprising: a display panel which displays an image (abstract, at last fig 3); a back cover disposed along a back surface of the display panel (at least fig 3, the structure cover on the rear side of the display; Examiner consider as a back cover.); a circuit substrate disposed on a back surface of the back cover (at least paragraph [49]-[53]; see also fig 3, fig 7-11), the circuit substrate being for driving a display of the image on the display panel (at least paragraph [49]-[53]; see also fig 3, fig 7-11); and a wiring member which connects the circuit substrate and the display panel (at least paragraph [49]-[53 ]; see also fig 3, fig 7-11 ), wherein the back cover has a recess which is recessed inward from an edge of the back cover in a plan view (at least fig 3-11, the space formed and covered by the back cover, Examiner consider as a recess/space), and the wiring member is disposed so as to pass through the recess (at least fig 3-11). Examiner’s note: the cover structure when user can’t view from the front view point, Examiner consider as the back cover. 
With regard claim 2, Tomomasa discloses a frame extending along the edge of the back cover where the recess is disposed (at least fig 3-11, the frame structure extending along the edge of the back cover where the recess is disposed), wherein the wiring member has a first end connected to the display panel and a second end connected to the circuit substrate (at least paragraph [49]-[53]; see also fig 3, fig 7-11), and includes an electronic component between the first end and the second end (at least paragraph [49]-[53]; see also fig 3, fig 7-11), and the frame is thermally connected to the electronic component (at least paragraph [86]-[89], [49]-[53]; see also fig 3, fig 7-11).
With regard claim 3, Tomomasa discloses the recess of the back cover is disposed between two protrusions aligned along an extension direction of the edge (at least fig 7, fig 8 and fig 10 the recess of the back cover is disposed between two protrusions aligned along an extension direction of the edge; the protrusions are extended from 14), and each of the two protrusions is joined to the frame by a joining member (at least fig 7, fig 8, fig 10; any structure can join the protrusions to the frame, Examiner consider as a joining member).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 rejected under 35 U.S.C. 103(a) as being unpatentable over Tomomasa (US 20140226080) and further in view of Examiner’s Official Notice (EON). 
Regarding claim 4 (see also the above objection), The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for a heat insulating member disposed between the display panel and the frame, the heat insulating member pushing the electronic component toward the frame.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (a heat insulating member disposed between the display panel and the frame, the heat insulating member pushing the electronic component toward the frame) and modify to previous discussed structure (modified to the structure between the display panel and the frame. The motivation to modify the previous discussed structure with EON feature is to further secure the component and/or protect the device for the modified structure. 
 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841